DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20180146471 A1) in view of Stenneth et al. (US 10353387 B2).

Regarding claim 1, method of claim 1 is performed by the apparatus of claim 10.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 10 (apparatus) for the method of claim 1.

Regarding claim 2, the combination of Xu and Moustafa teaches previous claim.  The combination further teaches the V2X communication method of claim 1, wherein the platooning information message includes at least one of ID information for identifying a message transmitter transmitting the platooning information message, platooning group ID information for identifying a platooning group where the message transmitter belongs, platooning role information indicating a role of the message transmitter, platooning member count information indicating a number of members of the platooning, group, or platooning destination information indicating a geographical location of a destination of the platooning group (Xu, Par. 125).  

Regarding claim 3, the combination of Xu and Moustafa teaches previous claim.  The combination further teaches the V2X communication method of claim 1, wherein the concatenation request message includes at least one of ID information for identifying a message transmitter transmitting the concatenation request message, platooning group ID information for identifying a platooning group with which the message transmitter desires to concatenate, or function information indicating a function associated with the message transmitter, and wherein the concatenation response message includes at least one of the ID information or the platooning group ID information (Xu, Par. 129).  

Regarding claim 4, the combination of Xu and Moustafa teaches previous claim.  The combination further teaches the V2X communication method of claim 3, wherein the concatenation response message further includes concatenation location information indicating a location of concatenation of the platooning group (Xu, Pars. 132-133), and wherein forming the concatenation with (Xu, Pars. 132-133).  

Regarding claim 5, the combination of Xu and Moustafa teaches previous claim.  The combination further teaches the V2X communication method of claim 1, wherein forming the concatenation includes configuring a vehicular role to allow the vehicle with the V2X communication device to play a role as a leading vehicle of an original platooning group (Xu, Fig. 3 and Par. 51) and a role as a member vehicle of a newly concatenated platooning group (Xu, Fig. 3 and Par. 55).  

Regarding claim 10, Xu teaches V2X communication device (OBU of adjacent vehicle (i.e. V2X communication device) [Xu, Fig. 8 and Par. 90] and OBU of lead vehicle (i.e. external V2X communication device) [Xu, Fig. 8 and Par. 85]), comprising: a memory storing data (Xu, Par. 175); a communication unit transmitting and receiving a wireless signal (Xu, Fig. 14); and a processor controlling the communication unit (Xu, Pars. 168-169), wherein the processor: 
receive a platooning information message from an external V2X communication device Xu, Fig. 10  and Par. 127, adjacent vehicle (i.e. V2X communication device) receives broadcast message sent by lead vehicle), the platooning information message including information for a platooning group  where a vehicle with the external V2X communication device belongs (Pars. 65-66, the broadcast message by the designated vehicle includes: a wireless resource pool, a location of a vehicle group, a traveling direction, a speed, and a Vehicle to Everything service); 
determine whether to form a concatenation with the platooning group based on information included in the platooning information message (Xu, Pars. 127-128); 
(Xu, Fig. 10 and Par. 129, sends a request message to the lead vehicle for requesting to join (i.e. concatenation) the vehicle team)); 
receive a concatenation response message responsive to the concatenation request message from the external V2X device (Xu, Fig. 10 and Par. 132-133); and 
form a concatenation with the platooning group (Xu, Par. 90).
However, Xu fails to teach V2X communication device further comprising: wherein the platooning information message further includes platooning route information indicating locations of one or more intermediate points which the platooning group passes through before arriving at a final destination.
Stennet teaches the platooning plan (platooning information message) include a platoon route, platoon planned stops, and a platoon target arrival time (Stennet, Brief Summary).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Stennet into Xu in order to optimize the efficiencies of operating the vehicles together as a platoon (Stennet, Abstract).

Regarding claim 11, apparatus of claim 11 is performed by the method of claim 2.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 2 (method) for the apparatus of claim 11.

Regarding claim 12, apparatus of claim 12 is performed by the method of claim 3.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 3 (method) for the apparatus of claim 12.

Regarding claim 13, apparatus of claim 13 is performed by the method of claim 4.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 4 (method) for the apparatus of claim 13.

Regarding claim 14, apparatus of claim 14 is performed by the method of claim 5.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 5 (method) for the apparatus of claim 14.


Claims 6-8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable Xu et al. (US 20180146471 A1) in view of Stenneth et al. (US 10353387 B2) and in further view of Pinheiro et al. (US 20200021451 A1).

Regarding claim 6, the combination of Xu and Stenneth teaches previous claim. 
However, the combination fails to teach claim 6.
 Pinheiro teaches the V2X communication method of claim 1, further comprising: transmitting a merge request message for requesting to merge with the platooning group to the external V2X device (Pinheiro, Fisg. 11-12 and Par. 77); receiving a merge response message responsive to the merge request message from the external V2X device (Pinheiro, Fig. 11 and Par. 78); and merging with the platooning group (Pinheiro, Figs. 11-12 and Par. 78).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Pinheiro into the combination of Xu and Stenneth in order to autonomous vehicles exchange messages and synchronize their planned trajectories to optimize driving patterns (Pinheiro, Par. 2).

Regarding claim 7, the combination of Xu, Stenneth, and Pinheiro teaches previous claim.  The combination further teaches the V2X communication method of claim 6, wherein the merge request message includes at least one of ID information for identifying a message transmitter transmitting the merge request message, platooning group ID information for identifying a platooning group with which the message transmitter desires to merge, or function information indicating a function associated with the message transmitter, and wherein the merge response message includes at least one of the ID information or the platooning group ID information (Pinheiro, Fig. 11, Device1_ID (i.e. group ID of platoon A), Device2_ID (i.e. group ID of platoon B)).  

Regarding claim 8, the combination of Xu, Stenneth, and Pinheiro teaches previous claim.  The combination further teaches the method of claim 6, wherein merging with the platooning group further includes transmitting a merge notification message to member vehicles of an original platooning group (Pinheiro, Figs. 11-12 and Par. 79, device 1 announces to all platoon A members about platoon B and identifies the leader as device 2.  Device 1 and the other devices in platoon A join the platoon B); and configuring a vehicular role to allow the vehicle with the V2X communication device to play a role as a member vehicle of a newly merged platooning group (Pinheiro, Par. 79), and wherein the merge notification message includes platooning group ID information for identifying the original platooning group and new platooning group information for providing information for the newly merged platooning group (Pinheiro, Fig. 11, Device1_ID (i.e. group ID of platoon A), Device2_ID (i.e. group ID of platoon B)).

Regarding claim 15, apparatus of claim 15 is performed by the method of claim 6.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 6 (method) for the apparatus of claim 15.

Regarding claim 16, apparatus of claim 16 is performed by the method of claim 7.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 7 (method) for the apparatus of claim 16.

Regarding claim 17, apparatus of claim 17 is performed by the method of claim 8.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 8 (method) for the apparatus of claim 17.


Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20180146471 A1) in view of Stenneth et al. (US 10353387 B2) and in further view of Fehrenbach et al. (US 20200092685 A1).

Regarding claim 9, the combination of Xu and Stenneth teaches previous claim. The combination further teaches the V2X communication method of claim 1, further comprising: separating the concatenation, the separating including transmitting a leave notification message to the external V2X communication device (Xu, Pars. 63-64).
However, the combination fails to teach the V2X communication method of further comprising: wherein the leave notification message includes at least one of ID information for identifying a message 
Fehrenbach teaches such feature (Fehrenbach, Fig. 5 and Pars. 390, 679-682). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Fehrenbach into the combination of Xu and Stenneth in order to coordinate communication within a cellular wireless communication network (Fehrenbach, Abstract).

Regarding claim 18, apparatus of claim 18 is performed by the method of claim 9.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 9 (method) for the apparatus of claim 18.


Response to Arguments
Applicant's arguments with respect to claims 1 and 10 have been considered but are moot in view of new ground(s) of rejection.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914. The examiner can normally be reached Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        1/13/2022